Citation Nr: 1015868	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  03-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder 
including as secondary to a service-connected left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel
INTRODUCTION

The Veteran served on active duty from May 1993 to June 1996. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi. 

The Veteran testified before the Board sitting at the RO in 
September 2006.  A transcript of the hearing is associated 
with the claims file. 

In May 2007 and in October 2008 the Board remanded the claim 
for further development, and it is now before the Board for 
adjudication.  
 

FINDING OF FACT

The Veteran experiences low back muscle spasms and lumbar 
strain that are proximately aggravated by an abnormal gait 
and posture related to a service-connected left knee 
disability. 


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran served in the U.S. Navy.  She contends that she 
experiences low back pain and muscle spasms related to an 
injury in service or, alternatively, that a low back disorder 
is caused or aggravated by a service-connected left knee 
disability.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The 
Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a nonservice-connected disability by 
a service-connected one is judged.  

Service treatment records showed that the Veteran sustained 
an injury to her left knee in basic training   The Veteran 
underwent arthroscopic surgery and debridement of the left 
knee followed by a course of physical therapy.  In September 
1995, the Veteran sought treatment for left knee and lower 
back pain after a fall down three steps of a ladder aboard 
ship.  An examiner noted that the lower back was tender to 
palpation but that there were no muscle spasms or straight 
leg raising deficits.  The Veteran could bend to touch toes.  
In four follow-up examinations over the next week, military 
physicians noted clinical observations of the left knee but 
noted no additional symptoms, treatment, or diagnosis of a 
low back injury or disorder.  

The remaining service treatment records are silent for any 
lower back symptoms or treatment.  In November 1995, a 
Medical Evaluation Board noted the results of a physical 
examination that was completely normal except for the left 
knee.  The Veteran was discharged with disability severance 
pay for the left knee injury.    

VA and military outpatient clinic records and VA general 
medical examinations from 1996 to August 2002 are silent for 
any symptoms, diagnoses, or treatment of a low back disorder.  
The Veteran received compensation and pension examinations 
for orthopedic disorders in January 1997, June 1999, and 
April 2001 that are also silent for any low back symptoms.  
However, in an April 2001 examination of the left knee, a VA 
physician noted that the Veteran walked with a slight limp on 
the left lateral border of the left foot.  

In August 2002, a VA outpatient physician noted the Veteran's 
report of the onset of low back pain three weeks earlier.  
The Veteran reported that she never had a back problem before 
and did not recall any activity to trigger the back pain.  
The examiner noted muscle spasms and an inability to align 
the lower extremity because of pain.  The Veteran also 
reported a loss of superficial sensation from the foot to the 
top of the thigh.  The physician diagnosed sciatica with 
neurological signs.  A concurrent X-ray was normal showing no 
signs of arthritis, spondylolisthesis, fracture, or bone 
destruction.  However, a computed tomography study showed 
small broad based disc bulges at L4-5 and L5-S1 with no 
stenosis or nerve root impingement.  In September 2002, 
another physician noted that the Veteran walked with the left 
knee flexion at 20 degrees creating an apparent leg length 
discrepancy.  The physician prescribed the use of a 
transcutaneous electric stimulation (TENS) device, knee 
brace, 1.5 inch lift for the left heel, and a home exercise 
program to straighten the left knee.  

In statements to VA in November 2002 and January 2003, the 
Veteran noted that she had difficulty walking on the side of 
her left foot for the previous eight years and missed work in 
part because of knee and back pain.  The Veteran contended 
that the abnormal posture put additional strain on her hip 
and back.  

In December 2002, a VA compensation and pension physician 
noted the history of outpatient examination and treatment 
since August 2002.  The physician noted no back spasms but 
some tenderness over the left buttock region.  The physician 
noted that the Veteran was able to stand erect but walked 
with an antalgic limp on the lateral aspect of the left foot.  
Range of motion of the spine was limited in most directions 
by pain.  The physician noted that there was insufficient 
information to associate the left knee and back disorders but 
ordered additional imaging.   Another physician performed a 
neurological examination and noted the Veteran's report of 
low back pain and walking on an everted left foot since 
surgery in service in 1994.  On examination, the physician 
noted no strength deficits or indications of left foot drop 
but some subjective hypalgesia to pinprick along the lateral 
aspect of the left foot.  The physician noted no clear 
evidence of nerve root compression but concurred in the order 
for additional imaging.  X-rays the same month and a January 
2003 magnetic resonance image were normal.  

In December 2003, a VA outpatient physician noted the 
Veteran's continued left knee and back pain and commented 
that favoring the left knee injury for many years resulted in 
a poorly compensated musculoskeletal system.  The physician 
ordered a course of physical therapy.  In February 2004, the 
physician noted that the decompensation caused multiple 
muscle group spasms not limited to the lumbrosacral and 
iliotibial band area.  The physician again recommended 
stretching and massage techniques.  The same month, a VA 
therapist noted that the Veteran did not have a left knee 
flexion contracture but held the knee at a 20 to 30 degree 
angle of flexion to reduce knee pain.  As the Veteran 
expressed doubts regarding the benefit from additional 
physical therapy, the course of treatment was discontinued.  

In a March 2004 RO hearing, the Veteran described her left 
knee and back symptoms and stated that she was no longer able 
to work in an administrative position, perform household 
chores, or engage in activities with her children because of 
her inability to sit, stand, or walk for extended periods of 
time.  In an October 2004 letter, the Veteran noted that she 
experienced continuous back, knee, and hip pain and back 
muscle spasms because of her limp despite the use of a cane, 
knee brace, and a TENS device.  

The claims file contains records of outpatient treatment at a 
military clinic from August 2004 to May 2005.   Primary care 
clinicians at the clinic diagnosed the lower back pain as 
lumbago.  A magnetic resonance image of the spine obtained in 
August 2004 showed a benign boney lesion at T-11 of unknown 
etiology but no other spinal deficits.  A magnetic resonance 
image of the thoracic spine obtained in October 2004 showed a 
slight tilt of the spine to the left and a possible benign 
cyst or hemangioma at T-11.  The evaluator noted that the 
study was essentially normal and other imaging was necessary 
to investigate the T-11 abnormality.  A primary care 
physician noted a left leg discrepancy and prescribed a one-
eighth inch shoe lift.  In a December 2004 letter, the 
military primary care physician noted that he had been 
treating the Veteran since October 2004  and concluded that 
the back pain was the result of left knee contracture, 
causing an apparent leg length discrepancy, which over time 
led to a significant pelvic tilt and strain of the lower 
back.  

In September 2005, a VA contract physician did not review the 
claims file but summarized the Veteran's back symptoms and 
treatment.  The physician noted the Veteran's report of 
increasing back pain but no numbness, tingling, or 
parathesia.  The Veteran reported that conservative therapy 
and knee surgery was ineffective.  On examination, the 
physician noted that the Veteran had a negative straight leg 
raise test on the left but excellent flexibility in all 
directions with no pain on motion and no neurovascular 
changes or radiculopathy.  There was no muscle spasm, 
weakness, or tenderness.  The physician noted a left leg 
length discrepancy of five millimeters that was not 
significant.  The physician noted that right hip symptoms 
were likely related to the left knee disorder but noted no 
current low back disorder on his examination.

In a September 2006 Board hearing, the Veteran summarized the 
history of knee injury in service and back symptoms that 
started in 2002.  She stated that she continued to experience 
low back muscle spasms that she related to her walking 
posture.  

Military clinic outpatient records from May 2006 to November 
2006 showed occasional reports by the Veteran of low back 
pain and muscle spasms.  Clinicians did not note spasms on 
examination but continued the diagnosis of lumbago prescribed 
exercises, heat, and TENS.    

In September 2007, a VA physician noted a review of the 
claims file and the Veteran's report of daily low back pain, 
radiating to the legs, with unpredictable flare-ups with 
spasms lasting two to three days.  The Veteran reported 
working at an administrative position but was limited in her 
ability to walk and stand for extended periods of time.  On 
examination, there was pain, tenderness, and some limitation 
of motion of the lumbar spine.  The physician noted that the 
Veteran stood with a 15 degree flexion of the back but 
otherwise walked with a normal gait.  X-rays showed mild 
scoliosis that the physician attributed probably to muscle 
spasm.  The physician diagnosed chronic lumbar strain and 
noted a relationship between the left knee disability and the 
left hip but did not comment on the lower back symptoms.  In 
an addendum dictated in January 2008, the physician stated 
that in his review of the record, he noted a clear history of 
a lower back and knee injuries in service and concluded that 
back strain and lumbago, among other disorders, were related 
to in-service injuries.  The physician also noted a chronic 
gait alteration with the onset of hip problems in 2002 but 
did not specifically relate the gait alteration to the back 
symptoms.  

In March 2009, a VA orthopedic physician reviewed the claims 
file for the purpose of providing an opinion regarding the 
relationship between the service-connected left knee 
disability and the low back muscle strain.  The physician 
summarized the medical examination and treatment encounters 
in and after service including the single complaint of low 
back pain in 1995, chronic pain starting in 2002, and the 
December 2002 magnetic resonance image normal study.  The 
physician noted that a mild gait abnormality, either 
temporarily or long term, should not be linked as a causative 
factor to low back pain.  

The Board concludes that direct service connection for low 
back strain is not warranted.   Although the Veteran 
experienced low back pain and tenderness immediately after a 
fall in 1995, follow-up treatment showed no continuity of 
symptoms and no diagnosis of a back injury or chronic 
disorder.   No back disorders were noted by the Navy Medical 
Evaluation Board at the time of the Veteran's discharge. In 
statements to VA adjudicators and examiners in 2002, the 
Veteran reported that she experience back pain since service.  
The Veteran is competent to report on her observed symptoms.  
However, the Board places less probative weight on statements 
of continuous back pain since service because they are not 
consistent with the Veteran's other reports to clinicians 
that the onset of back pain was in 2002..  The Veteran 
acknowledged to clinicians at that time that she had never 
experienced back problems at an earlier time and had not 
sustained a traumatic back injury.  Therefore, the weight of 
credible evidence is that the low back strain first 
manifested many years after service and was not related to a 
fall in 1995.  

Imaging studies of the spine on several occasions failed to 
identify any significant spinal disease.  On one occasion, 
studies showed a possible benign cyst or hemagioma at T-11 
that was not confirmed.  None of the examiners diagnosed 
spinal disease, nerve root compression, or other neurologic 
disorders related to the back.  

However, the Board concludes that there is a relative balance 
of credible medical evidence regarding the origin of the low 
back strain as aggravated by the service-connected left knee 
injury.   All examiners diagnosed the Veteran's recurrent, 
chronic low back pain as muscle strain or muscle spasms and 
prescribed treatment with medication, physical therapy, 
stretching, massage, and TENS.  In 2003 and 2004, a VA 
primary care physician related the back strain to poor 
decompensation by favoring the left knee.  The military 
primary care physicians also attributed the back discomfort 
to the Veteran's walking posture, minor leg length 
difference, and apparent.  Even though the left knee 
disability did not include actual flexion contracture, the 
military primary care physician concluded that the Veteran's 
gait caused pelvic tilt and back strain.  Notably, a VA 
examiner in 2005 failed to find any back muscle symptoms but 
did relate other joint discomfort to favoring the left knee.   
A VA examiner in 2007 noted tenderness and scoliosis 
associated with back muscle spasm but failed to address an 
association with the left knee in his first report.   In a 
2008 addendum, the physician related the back pain to in-
service injuries that was not consistent with the service 
records that showed no back injury.  However the physician 
acknowledged a chronic gait abnormality and associated it 
with hip disorders but again did not address the back strain.  
Finally, in March 2009, a VA physician reviewed the record 
but did not examine the Veteran and discounted a relationship 
between the left knee and back, noting only a mild gait 
abnormality. 

The Board concludes that service connection for low back 
strain and recurrent muscle spasms is warranted as secondary 
to and proximately aggravated by the service-connected left 
knee disorder.   The Board does not intimate any degree of 
aggravation as the claims file does not contain sufficient 
medical evidence for that determination.  The weight of 
credible lay and medical evidence showed that the Veteran has 
experienced back pain and walked with an abnormal gait since 
2002.  All but one examiner acknowledged the poor 
decompensation and posture, whether compelled by the knee 
injury or by the Veteran's chosen means of favoring the knee.  
There is evidence of imbalance caused by knee flexure on 
walking and by a small measured leg length difference, both 
associated with the service-connected left knee disability.  
The Board places less probative weight on the opinion of the 
March 2009 reviewer because several other examiners described 
the Veteran's posture and gait as more than a mild 
abnormality.   

The weight of the credible and probative evidence 
demonstrates that the Veteran's current lumbar strain and 
back spasms were proximately aggravated by a service-
connected left knee disability.  As the weight of evidence is 
relatively equal both for and against this claim, the 
"benefit of the doubt" rule is for application, and the 
Board must grant the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

							
ORDER

Service connection for a low back disorder is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


